DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,783,419. 3.	
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,783,419. Although the claims at issue claim 7 of U.S. Patent No. 10,783,419 recites all of the limitations in claim 1 the present invention. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,783,419. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10,783,419 recites all of the limitations in claim 2 the present invention. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,783,419. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 10,783,419 recites all of the limitations in claim 5 the present invention. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 11 of U.S. Patent No. 10,783,419. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 11 of U.S. Patent No. 10,783,419 recite all of the limitations in claim 6 the present invention. 

Claims 3, 4, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 11 of U.S. Patent No. 10,783,419 in view of Desai (US 2015/0347791). 
Regarding claims 3, 4, and 7, claims 7 and 11 of U.S. Patent No. 10,783,419 recite all of the limitations in claims 3, 4, and 7, of the present invention, but do not recite at least one parameter filtering the at least one signal (claim 3), adjusting the at least one parameter filtering the at least one signal (claim 4), parameters for filtering the event signal (claim 7). Desai teaches the use of adjusting (paragraphs 67, 142) parameters filtering 114d signals (figure 2, p. 125). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one parameter filtering the at least one signal, adjusting the at least one parameter filtering the at least one signal, parameters for filtering the event signal to modify the claimed invention of U.S. Patent No. 10,783,419 as taught by Desai for the purpose of effectively controlling the battery of an asset communication system.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 11 of U.S. Patent No. 10,783,419. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 11 of U.S. Patent No. 10,783,419 recite all of the limitations in claim 6 the present invention. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartholomew (US 2016/0203347).
Regarding claim 1, Bartholomew discloses a method of controlling the battery life of an asset communication system 112, the method comprising:
receiving at least one activation criterion (paragraphs 21, 29);
determining the frequency of the occurrence of an activation event over a predetermined period of time, the activation event being determined based on at least one signal received during the predetermined period of time (p. 22) satisfying the at least one activation criterion (p. 27, 29);
receiving a target battery life (p. 61);
determining a predicted battery life based on the determined frequency of occurrence of the activation event (p. 27); and
adjusting the at least one activation criterion based on the predicted battery life being less than the target battery life (p. 61).
Regarding claim 2, Bartholomew discloses wherein at least one signal received during the predetermined period of time is received from at least one of a synchronous trigger controller, an asynchronous trigger controller 158, and at least one sensor 170 (p. 22, 27, 30).

Regarding claim 5, Bartholomew discloses a method of asset communication comprising: 	
receiving an activation event trigger from at least one of:
	a synchronous trigger controller configured to activate a first radio transceiver and a processor according to a schedule; and
	an asynchronous trigger controller 158 configured to activate the first radio transceiver 160, 162, and the processor 158 based on an event signal from at least one of:
	a second radio transceiver configured to transmit and receive data using radio waves for communication and power; and 
at least one sensor 170;
activating the processor 158 and the first radio transceiver based on the received activation event trigger (p.  26, 29); and
sending and receiving asset data via at least one of the first radio transceiver and the second radio transceiver (p. 27, 29).
Regarding claim 6, Bartholomew discloses wherein the activation event trigger is determined by the event signal satisfying at least one activation criterion (p. 21, 29).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew in view of Desai (US 2015/0347791).
Regarding claims 3, 4, and 7, Bartholomew discloses all of the claimed subject matter as set forth above in the rejection of claim 2, and further discloses parameters processing the at least one signal (p. 21, 29), but does not disclose at least one parameter filtering the at least one signal (claim 3), adjusting the at least one parameter filtering the at least one signal (claim 4), parameters for filtering the event signal (claim 7). Desai teaches the use of adjusting (paragraphs 67, 142) parameters filtering 114d signals (figure 2, p. 125). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one parameter filtering the at least one signal, adjusting the at least one parameter filtering 

Regarding claim 8, Bartholomew discloses adjusting the at least one activation criterion (p. 61).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ng discloses a bi-directional communication system for logistic tracking comprising many methods for optimization of battery life of the tag (paragraph 72). 
Mondal discloses a system for automatic tool tracking comprising a tool tag 12 that may increase the time interval between transmissions to save battery life.
Bare discloses a selective RF device activation comprising Wake up codes to selectively "wake up" individual tags to conserve the battery life of the tags (paragraph 32)
Batra discloses RFID device for battery monitoring comprising a battery monitor 215 for collecting information to estimate a useful remaining life of the battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
							/ANH V LA/                                                                                     Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 29, 2021